MEMORANDUM OPINION

                                           No. 04-12-00332-CR

                                   IN RE Timothy N. MIDDLETON

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: June 20, 2012

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On May 29, 2012, Relator Timothy N. Middleton filed a petition for writ of mandamus,

seeking to compel the district clerk of Bandera County, Texas, to produce a criminal complaint

and the attached jurat. However, this court does not have jurisdiction to grant the requested

relief. By statute, this court has the authority to issue a writ of mandamus against “a judge of a

district or county court in the court of appeals district” and other writs as necessary to enforce

our appellate jurisdiction.      See TEX. GOV’T CODE ANN. § 22.221(a)-(b) (West 2004). We




1
 This proceeding arises out of Cause No. 2796-04, styled State of Texas v. Timothy N. Middleton, pending in the
216th Judicial District Court, Bandera County, Texas, the Honorable N. Keith Williams presiding.
                                                                                    04-12-00332-CR


conclude the writ is not necessary to enforce our jurisdiction. Accordingly, Relator’s petition for

writ of mandamus is dismissed for lack of jurisdiction. TEX. R. APP. P. 52.8(a).

                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-